        Case 3:15-cv-00675-JBA Document 1953 Filed 05/11/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUNITY TRUST; DIYA HOLDINGS LLC;               )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )


  PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
   OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE OF FUNDS FOR
 RETENTION OF LEGAL COUNSEL IN THE NMR E-TAILING NEW YORK STATE
                            LITIGATION

       Plaintiff United States Securities and Exchange Commission (“SEC”) hereby files this

opposition to Defendant Iftikar Ahmed’s motion [Doc. # 1910 (“Motion”)] that again seeks the

immediate release of money – this time $750,000, with the ability to request the release of

additional funds – to retain counsel in a litigation where the opposing party already “received a

default judgment against the Defendant.” Id. at 2. Defendant’s request should be again denied.


                                                 1
         Case 3:15-cv-00675-JBA Document 1953 Filed 05/11/21 Page 2 of 6




        First, the Court should decline to entertain requests to release assets until after it rules on

the SEC’s request for an amended judgment and determines whether there are sufficient assets

available to satisfy that judgment. As this Court previously recognized, the “limited remand for

determination of whether Defendant’s disgorgement obligation will increase as a result of the

passage of the National Defense Authorization Act leaves completely uncertain whether any

residual assets of the Receivership Estate will remain after satisfaction of the judgment.” Doc. #

1912 at 4. Given this uncertainty, the Court should decline to entertain Defendant’s Motion at

this time.

        Second, even were the Court inclined to permit Defendant to seek the release of assets

prior to ruling on the SEC’s request for an amended judgment, the instant Motion is an improper

request for reconsideration. Defendant previously moved [Doc. # 1324] for the release of money

(then $350,000) “to be paid directly by the Receiver to a counsel representing the Defendant in

the NMR Case.” Id. at 9. The Court denied that request: “In light of the market risk to the

Receivership Estate and Defendant’s failure to show his inability to secure counsel, his request

for a release of $350,000 is DENIED.” Doc. # 1675 at 5. Defendant does not take on the SEC’s

earlier arguments, 1 nor does he explain what justifies reconsideration. The market risk to the

receivership estate remains. Indeed, as noted above, the Court recognized the continued

uncertainty regarding residual assets after Defendant filed the instant Motion. See Doc. # 1912.

Moreover, Defendant does nothing to show his inability to secure counsel aside from repeating

false claims that he does not have access to money, which the Court previously rejected. As

outlined below, the Court’s recent ruling regarding the believability of Defendant’s indigence




1
 The SEC hereby incorporates its earlier arguments opposing Defendant’s previous request. See
Doc. # 1366 at 3-6.
                                                   2
         Case 3:15-cv-00675-JBA Document 1953 Filed 05/11/21 Page 3 of 6




claims does nothing to support a reconsideration request. Put simply, Defendant does not provide

a valid basis to seek reconsideration. See, e.g., Doc. # 1532 at 5 (“The ‘standard for granting’ a

motion for reconsideration ‘is strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked—matters, in

other words, that might reasonably be expected to alter the conclusion reached by the court.’”)

(quoting Schrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)).

       Third, even were the Court to reach the merits of Defendant’s Motion, it should be denied

because it conflicts with the Court’s recent Order that even sworn representations to the Court

“will not suffice as support for Defendant’s” requests for money “without material and

objectively verifiable corroboration.” Doc. # 1930 at 4. Defendant’s Motion is based entirely on

his representation to be “indigent and ha[ve] no funds or access to funds to be able to retain legal

counsel.” Motion at 5. This is not only false, see, e.g., Doc. ## 1795, 1877, but it is insufficient

to obtain funds under the Court’s recent Order ruling that Ahmed must provide more than his

word to obtain funds because “the Court does not credit Defendant’s self-attestations of his

claimed indigency.” Doc. # 1930 at 4.

       Fourth, Defendant’s request for $750,000 is facially unreasonable. Defendant previously

requested $350,000 to retain counsel in the same litigation, see Doc. # 1324 at 9, but offers no

explanation why the expected costs have more than doubled, or how this amount of money could

be justifiable at this stage given NMR e-Tailing has already “received a default judgment against

the Defendant” and thus Defendant will be merely “seek[ing] to vacate the default judgment.”

Motion at 2, 5.

       Lastly, Defendant’s claim that “equity and law” mandates the unfreezing of money is

baseless. Motion at 3. Though disingenuously omitted from his Motion, the asset freeze that



                                                  3
         Case 3:15-cv-00675-JBA Document 1953 Filed 05/11/21 Page 4 of 6




Defendant complains of exists at his request. After the Court entered judgment, the SEC

requested that assets be liquidated, the judgment be satisfied, and the asset freeze be lifted.

Defendant, by contrast, urged the Court to continue the full asset freeze as a supersedeas bond.

See, e.g., Doc. # 1057 at 38 (“The Defendant, therefore, presents the following proposal. . . .

ALL assets that are currently frozen will remain frozen till all appeals are over…”). Defendant

continues to request – and indeed argues he has the right to – an asset freeze acting as a

supersedeas bond. See, e.g., Doc. # 1952 at 17. Thus, whatever qualm Defendant has with the

asset freeze, it is of his own making.

       Moreover, because the frozen assets are acting as a supersedeas bond, they must

adequately secure the amount of the judgment at some point in the future, which continues to

increase due to statutorily mandated post-judgment interest. See, e.g., Kazazian v. Bartlett &

Bartlett LLP, 03-cv-7699 (LAP), 2008 WL 2477467, at *2 (S.D.N.Y. June 19, 2008) (“[T]he

supersedeas bond contemplated by Rule 62 must secure not only the total judgment, with costs

and interest, but also any damages that may arise from the consequent delay in executing the

judgment.”). Given this, and given the value of the frozen assets at the time of liquidation cannot

be known due to their fluctuation, and give that the costs associated with such liquidation cannot

be known until liquidation occurs, the Court is well within its discretion to decline to release a

portion of the supersedeas bond whether or not excess assets would exist if the judgment was

satisfied today.

       Further, as stated above, the Second Circuit recently remanded the appeals for

determination of Defendant’s disgorgement obligation, and therefore it is “completely uncertain

whether any residual assets of the Receivership Estate will remain after satisfaction of the

judgment.” Doc. # 1912 at 4. While there was a recent increase in value to the corpus of frozen



                                                  4
        Case 3:15-cv-00675-JBA Document 1953 Filed 05/11/21 Page 5 of 6




assets, it stems largely from a gain on a particular asset, namely Defendant’s $3 million

investment into the Essell Group (which invested in Ribbit Capital, LP, which invested into

Coinbase, a company that operates a cryptocurrency exchange platform). Putting aside the

volatility of this asset, Defendant’s investment was funded with proceeds of fraud, including the

$2,101,185.45 he obtained in connection with the Company G fraud, which is now within the

statute of limitations. See Doc. # 1904-1 at 2. Because the SEC seeks to disgorge this asset, see

id., the increase in value to the corpus of frozen assets may not do anything to oversecure the

judgment because, consistent with the Court’s earlier holding, Defendant should be liable for

“any interest or gains accrued on disgorged frozen assets from the date of the Court’s freeze

order.” Doc. # 1054 at 4. In other words, it remains uncertain whether any residual assets will

remain after satisfaction of the judgment. See Doc. # 1912 at 4

                                         CONCLUSION

       For the forgoing reasons, Defendant’s Motion should be denied.



DATED: May 11, 2021                                  s/ Mark L. Williams
                                                     Nicholas P. Heinke
                                                     Mark L. Williams
                                                     Stephen G. Yoder
                                                     U.S. Securities and Exchange Commission
                                                     1961 Stout Street, Suite 1700
                                                     Denver, CO 80294-1961
                                                     (303) 844-1071 (Heinke)
                                                     (303) 844-1027 (Williams)
                                                     (202) 551-4532 (Yoder)
                                                     HeinkeN@sec.gov
                                                     WilliamsML@sec.gov
                                                     YoderS@sec.gov
                                                     Attorneys for Plaintiff




                                                 5
        Case 3:15-cv-00675-JBA Document 1953 Filed 05/11/21 Page 6 of 6




                                  CERTIFICATE OF SERVICE

      I certify that on May 11, 2021, a copy of the foregoing document was emailed to
Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:

Paul E. Knag
Kristen L. Zaehringer
Murtha Cullina, LLP
177 Broad Street, 4th Floor
Stamford, CT 06901
(Counsel for Relief Defendants)

Christopher H. Blau
Stephen M. Kindseth
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)


                                                s/ Mark L. Williams
                                                Mark L. Williams




                                            6
